                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CHASOM BROWN, et al.,                                Case No. 20-cv-03664-LHK (SVK)
                                   8                   Plaintiffs,                           ORDER ON ADMINISTRATIVE
                                                                                             MOTION TO FILE UNDER SEAL
                                   9            v.                                           PORTIONS OF THE JUNE 2, 2021
                                                                                             DISCOVERY HEARING TRANSCRIPT
                                  10    GOOGLE LLC,
                                                                                             Re: Dkt. No. 194
                                  11                   Defendant.

                                  12          Now before the Court is the Parties’ joint submission (Dkt. 194), in which Google requests
Northern District of California
 United States District Court




                                  13   that the Court seal portions of the transcript of the June 2, 2021 discovery hearing.

                                  14          Courts recognize a “general right to inspect and copy public records and documents,

                                  15   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  16   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  17   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  18   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  19   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  20   court records depends on the purpose for which the records are filed with the court. A party

                                  21   seeking to seal court records relating to motions that are “more than tangentially related to the
                                       underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For
                                  22
                                       Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                  23
                                       motions that re “not related, or only tangentially related, to the merits of the case,” the lower
                                  24
                                       “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party
                                  25
                                       moving to seal court records must also comply with the procedures established by Civil Local
                                  26
                                       Rule 79-5.
                                  27

                                  28
                                   1          Here, the “good cause” standard applies because the information the parties seek to seal

                                   2   was submitted to the Court in connection with a discovery-related motion, rather than a motion

                                   3   that concerns the merits of the case. The Court may reach different conclusions regarding sealing

                                   4   these documents under different standards or in a different context. Having considered the

                                   5   motions to seal, supporting declarations, and the pleadings on file, and good cause appearing, the

                                   6   Court ORDERS as follows:

                                   7

                                   8                                             Court’s Ruling
                                                  Document Sought to be           on Motion to          Reason(s) for Court’s Ruling
                                   9                    Sealed                         Seal
                                        June 2, 2021 Discovery Hearing         GRANTED as to          Narrowly tailored to protect
                                  10    Transcript                             redacted portions at   confidential technical information
                                                                               13:2, 13:8-11,         regarding Google’s internal
                                  11                                           32:18-20, 36:23-       systems and operations, including
                                                                               37:3, 37:8-11,         details related to the various
                                  12                                           37:15-20, 37:22-24,
Northern District of California




                                                                                                      types of identifiers/cookies
 United States District Court




                                                                               38:2-5, 46:3-11,
                                  13                                           46:17                  Google uses internally and their
                                                                                                      proprietary functions
                                  14
                                              SO ORDERED.
                                  15
                                       Dated: June 21, 2021
                                  16

                                  17

                                  18                                                               SUSAN VAN KEULEN
                                                                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
